DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 3, 8, and 15 are amended. Claims 2, 4, 7, 9-11, 14, and 16-18 are as previously presented. Claims 5, 6, 12, 13, 19, and 20 are original. This is a final office action in response to the arguments and amendments filed 12/1/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 12/1/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 10 under the heading “Response to Rejections under 35 U.S.C. § 112”), the arguments are persuasive and all previous rejections under 112 are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 10-11 under the heading “Response to Rejections under 35 U.S.C. § 103”), the arguments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2018/0077518A1 (Nguyen et al.) and US2020/0234574A1 (Park et al.) as well as the previously relied upon reference of US2010/0198513A1 (Zeng et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 8, the claim recites a processor and non-transitory memory which causes the processor to execute functions including a determining “by an ego vehicle” as well as receiving, transmitting, and modifying “by the remote vehicle.” In other words, the claim recites a single processor 
Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 8 and for failing to cure the deficiencies listed above.
Regarding Claim 15, 
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 15 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15,
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-7), Claim 8 (for Claims 9-14), or Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.
Regarding Claim 8, the claim recites a processor and non-transitory memory which causes the processor to execute functions including a determining “by an ego vehicle” as well as receiving, transmitting, and modifying “by the remote vehicle.” In other words, the claim recites a single processor and memory that performs functions on both an ego vehicle and remote vehicle. It is not clear how this is possible, and how a processor can perform functions on two different vehicles. It is not clear whether the processor is merely instructing or causing these functions to occur on other processors, or alternatively whether the system is intended to recite two different vehicles, each with their own processor, or something else. The claim is therefore indefinite. For the purposes of examination, the claim is interpreted as reciting two processors, one on the ego vehicle for performing functions by the ego vehicle and one on the remote vehicle for performing functions of the remote vehicle.
Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 8 and for failing to cure the deficiencies listed above.
Regarding Claim 15, the claim recites a non-transitory computer-readable storage medium that causes a processor of a remote vehicle to perform functions including a determining “by an ego vehicle” as well as receiving, transmitting, and modifying “by the remote vehicle.” In other words, the claim recites a single processor and memory that performs functions on both an ego vehicle and remote vehicle. It is not clear how this is possible, and how a processor can perform functions on two different vehicles. It is not clear whether the processor is merely instructing or causing these functions to occur on other processors, or alternatively whether the system is intended to recite two different storage mediums, each with their own processor, or something else. The claim is therefore indefinite. For the purposes of examination, the claim is interpreted as reciting two storage mediums, one on the ego 
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 15 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0077518A1 (Nguyen et al.) in view of Published Application US2020/0234574A1 (Park et al.), further in view of Publication US2010/0198513A1 (Zeng et al.).
Regarding Claim 1, Nguyen et al. discloses a method for modifying an operation of a vehicle component of a remote vehicle (see Figure 8, [0076-0077] vehicle 610 (a remote vehicle) can request and acquire detailed information, wherein detailed information [0082] allows identifying, processing, and/or comprehending events or objects (modification of a vehicle computer component)) based on a Vehicle-to-Vehicle (V2V) communication (see Figure 8, [0081-0083] using a V2V network), the method comprising:
receiving, by the remote vehicle, from the ego vehicle (see Figure 8, [0073] receiving by vehicle 610 (remote vehicle) a broadcast from vehicle 606 (ego vehicle) with common information) a request message inquiring what additional identifying information the remote vehicle needs (see [0071, 0073], the common information can include availability or advertisement of detailed information which can be requested, i.e. the broadcast acting as a request which inquires what additional data is needed) so that the remote vehicle has a capacity to identify the ego vehicle among a plurality of other vehicles (see [0082] detailed information allows vehicles to identify objects in the space surrounding the vehicle, and see Figure 6, the ego vehicle 606 in the space surrounding remote vehicle 610 along with other vehicles);
transmitting, by the remote vehicle, to the ego vehicle a response message (see Figure 8, [0076] message 804 from remote vehicle 610 to ego vehicle 606) including response data that describes the additional identifying information (see [0076] indicating the type of detailed information being requested);
receiving, by the remote vehicle, from the ego vehicle the V2V message that includes assistance data describing the additional identifying information (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 and received by remote vehicle 610).


Nguyen et al. further discloses the V2V messages may include geographic information (see [0071] GPS data in the common information or geolocation data in the detailed information) and that detailed information is used for identification of surrounding objects (see [0082]).

Nguyen et al. does not explicitly recite the method based on a Vehicle-to-Everything (V2X) communication, and comprising:
determining, by an ego vehicle, that geographic information in a V2X message that is provided to the remote vehicle is not precise enough to identify the ego vehicle as a transmitter of a V2X message.

However, Park et al. teaches a method of vehicle communication (see Figures 8, 9, [0298-0299]), 
based on a Vehicle-to-Everything (V2X) communication (see Figure 8, [0158, 0308-0313] using V2X communications), and comprising:
determining, by an ego vehicle (see [0309-0310] a present vehicle sharing data over V2X), that geographic information in a V2X message that is provided to the remote vehicle (see [0310] GPS information being sent) is not precise enough to identify the ego vehicle as a transmitter of a V2X message (see [0344-0345] messages can include accuracy of GPS data (data determined to be sent) and [0322] a GPS accuracy may be 2.5 to 10m, which is not precise enough for the 0.2m precision required to sense the present and other vehicle by lanes (identify vehicles in a lane-based manner)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicles of Nguyen et al. to use V2X messaging and to determine accuracy data as part of the position data, as is taught by Park et al., with the motivation of enhancing the robustness (see Park et al. [0158]) and providing for ways to improve precision of GPS information by sharing accuracy data (see Park et al. [0035]).


As above, Nguyen et al. discloses the additional information being needed for identification purposes (see [0082] and mapping above).

Nguyen et al. does not explicitly recite the additional identifying information being information remote vehicle needs:
so that the remote vehicle has a capacity to identify the ego vehicle as the transmitter of a V2X message when the ego vehicle is among a plurality of other vehicles.

However, Zeng et al. teaches a method using vehicle messaging (see e.g. [0004]], Claim 1), wherein shared information is identifying information so that the remote vehicle has a capacity to identify the ego vehicle as the transmitter of a message (see Claim 1, Figures 1, 4, [0028] step 61, a sensor object data map created on the host vehicle (remote vehicle), and [0029] step 62 detailed data may be collected from V2V messages from remote vehicles (corresponding to the claimed ego vehicle), step 63, V2V object map is generated, and step 64, an object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying a particular vehicle in the environment as a transmitter of a message)).

Additionally, Nguyen et al. does not explicitly recite:
determining, based on the assistance data, that a remedial action is needed; and


However, Zeng et al. teaches the method as recited above, including:
determining, based on the assistance data, that a remedial action is needed (see [0027] based on the tracking (which was based on the data in the V2V messages – an assistance data), an alert can be determined to be needed); and
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle to execute the remedial action (see [0016, 0027], the vehicle can actuate safety warnings, for example using a forward collision warning system (executing action of a vehicle component, for correcting driver behavior). See also supporting NPL reference “Wikipedia – Advanced driver-assistance systems,” a forward collision warning is a type of ADAS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Nguyen et al. to further perform vehicle identification of transmitting vehicles and collision avoidance functions, as is taught by Zeng et al., with the motivation of increasing the safety of the vehicle by enhancing vehicle awareness and allowing for identifying threat assessments to the vehicle (see Zeng et al. [0005]).

Regarding Claim 2, Nguyen et al. discloses the method of claim 1, wherein the additional identifying information includes one or more of an image to a left of the ego vehicle (see [0071] the detailed information can include left side camera data), an image to a right of the ego vehicle (see [0071] the detailed information can include right side camera data), or a description of a license plate number of the ego vehicle.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 3, Nguyen et al. does not explicitly recite the method of claim 1, further comprising
determining that the ego vehicle sent the V2X message;
wherein determining that the remedial action is needed includes determining, based on the V2X message, a future action of the ego vehicle and that the remedial action is made to avoid a collision with the ego vehicle.

Zeng et al. teaches the method as recited above, including:
determining that the ego vehicle sent the message (see [0029] in step 64, and object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying vehicles as the transmitters of V2V messages));
wherein determining that the remedial action is needed includes determining, based on the V2X message, a future action of the ego vehicle (see [0032-0033] tracking data is output for threat assessment including state X, and see [0047], Figure 8, as part of a tracking routine [0054] a predicted (t+1) state can be determined for a joint state X of vehicles, i.e. a future predicted action of the tracked (including ego) vehicle) and that the remedial action is made to avoid a collision with the ego vehicle (see [0016, 0027], based on the tracking of other vehicles (which includes the ego vehicle), the vehicle can actuate safety warnings, i.e. the remedial action of warning the driver takes place to avoid a collision if possible. See also supporting NPL reference “Wikipedia – Collision avoidance system,” p. 1, a collision avoidance system (also known as forward collision warning system) is used to prevent collisions).
Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 1.

Regarding Claim 4, Nguyen et al. discloses wherein the V2X message (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 (as modified by Park et al. for V2X)) includes payload data that describes the ego vehicle (see [0071] the detailed information can include sensor data, heading speed, and geolocation, all data describing the ego vehicle and its environment), and the operation of the vehicle component is modified based on the payload data (see [0082] the operation of the computer to process and identify objects based on the detailed information).

Nguyen et al. does not explicitly recite the method of claim 1, wherein the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data.

However, Zeng et al. teaches the method as recited above, wherein:
the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data (see [0016] the redundancy of information improves accuracy of tracking [0030, 0032] of each other vehicle surrounding the host vehicle. That is, the assistance data (step 62) helps the host vehicle (corresponding the claimed remote vehicle) to know which vehicle is described by the payload data with a certainty which allows it to be distinguished from other vehicles in the area, which is an acceptable level for the purpose of tracking vehicles.).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 1.

Regarding Claim 5, Nguyen et al. further discloses wherein the assistance data describes a location of the ego vehicle allowing identification (see [0071, 0082]).

Nguyen et al. does not explicitly recite the method of claim 1, wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle.

However, Park et al. teaches the method as above, 
wherein identification requires location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle (see [0322] identification at a lane level requiring 0.2m accuracy, substantially minus half a width of a typical roadway, and see supporting reference NPL Publication “Lane – Wikipedia” p. 1).
The motivation to combine Nguyen et al. and Park et al. was provided in the above rejection of Claim 1.

Regarding Claim 6, Nguyen et al. discloses wherein the request message is broadcast by the ego vehicle (see [0073] the common information (request message) being broadcast by ego vehicle 606), the response message is unicast by the remote vehicle (see Figure 8, the request message being only between remote vehicle 610 to ego vehicle 606, i.e. unicast to a single recipient), 

Nguyen et al. does not explicitly recite the method of claim 1, 
wherein the V2X message is broadcast by the ego vehicle.

Zeng et al. teaches the method as recited above, 
wherein the additional identifying information message is broadcast by the ego vehicle (see [0018] the message allowing identification being broadcast).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 1.

Regarding Claim 7, Nguyen et al. does not explicitly recite the method of claim 1, wherein the ego vehicle determined that the remote vehicle is unable to identify the ego vehicle as the transmitter of the V2X message based on sensor data describing a roadway environment in which the ego vehicle and one or more remote vehicles are present.

However, Park et al. teaches the method as above, 
wherein the ego vehicle determined that the remote vehicle is unable to identify the ego vehicle as the transmitter of the V2X message based on sensor data describing a roadway environment in which the ego vehicle and one or more remote vehicles are present (see [0322] the error being over 0.2m meaning it is not possible to sense the present and other vehicle at the lane level, i.e. based on the precision and sensed remote vehicle in the environment).
The motivation to combine Nguyen et al. and Park et al. was provided in the above rejection of Claim 1.

Regarding Claim 8, Nguyen et al. discloses a system for modifying an operation of a vehicle component of a remote vehicle (see Figure 8, [0076-0077] vehicle 610 (a remote vehicle) can request and acquire detailed information, wherein detailed information [0082] allows identifying, processing, and/or comprehending events or objects (modification of a vehicle computer component)) based on a Vehicle-to-Vehicle (V2V) communication (see Figure 8, [0081-0083] using a V2V network), the system comprising:
a processor (see [0055-0064] vehicles of the system as entities with a processor); and
a non-transitory memory communicatively coupled to the processor, wherein the non- transitory memory stores computer code that is operable, when executed by the processor, to cause the processor to execute steps (see [0057-0064]) comprising:
receiving, by the remote vehicle, from the ego vehicle (see Figure 8, [0073] receiving by vehicle 610 (remote vehicle) a broadcast from vehicle 606 (ego vehicle) with common information) a request message inquiring what additional identifying information the remote vehicle needs (see [0071, 0073], the common information can include availability or advertisement of detailed information which can be requested, i.e. the broadcast acting as a request which inquires what additional data is needed) so that the remote vehicle has a capacity to identify the ego vehicle when the ego vehicle is among a plurality of other vehicles (see [0082] detailed information allows vehicles to identify objects in the space surrounding the vehicle, and see Figure 6, the ego vehicle 606 in the space surrounding remote vehicle 610 along with other vehicles);
transmitting, by the remote vehicle, to the ego vehicle a response message (see Figure 8, [0076] message 804 from remote vehicle 610 to ego vehicle 606) including response data that describes the additional identifying information (see [0076] indicating the type of detailed information being requested);
receiving, by the remote vehicle, from the ego vehicle the V2X message that includes assistance data describing the additional identifying information (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 and received by remote vehicle 610).



Nguyen et al. further discloses the V2V messages may include geographic information (see [0071] GPS data in the common information or geolocation data in the detailed information) and that detailed information is used for identification of surrounding objects (see [0082]).

Nguyen et al. does not explicitly recite the operations being based on a Vehicle-to-Everything (V2X) communication; and
determining, by an ego vehicle, that geographic information in a V2X message that is provided to the remote vehicle is not precise enough to identify the ego vehicle as a transmitter of a V2X message.

However, Park et al. teaches a system for vehicle communication (see Figures 8, 9, [0298-0299]), 
based on a Vehicle-to-Everything (V2X) communication (see Figure 8, [0158, 0308-0313] using V2X communications), and performing:
determining, by an ego vehicle (see [0309-0310] a present vehicle sharing data over V2X), that geographic information in a V2X message that is provided to the remote vehicle (see [0310] GPS information being sent) is not precise enough to identify the ego vehicle as a transmitter of a V2X message (see [0344-0345] messages can include accuracy of GPS data (data determined to be sent) and [0322] a GPS accuracy may be 2.5 to 10m, which is not precise enough for the 0.2m precision required to sense the present and other vehicle by lanes (identify vehicles in a lane-based manner)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicles of Nguyen et al. to use V2X messaging and to determine accuracy data as part of the position data, as is taught by Park et al., with the motivation of enhancing the robustness (see Park et al. [0158]) and providing for ways to improve precision of GPS information by sharing accuracy data (see Park et al. [0035]).


As above, Nguyen et al. discloses the additional information being needed for identification purposes (see [0082] and mapping above).

Nguyen et al. does not explicitly recite the additional identifying information being information remote vehicle needs:
so that the remote vehicle has a capacity to identify the ego vehicle as the transmitter of a V2X message.

However Zeng et al. teaches a system using vehicle messaging (see e.g. [0004]], Claim 1), wherein shared information is identifying information so that the remote vehicle has a capacity to identify the ego vehicle as the transmitter of a message (see Claim 1, Figures 1, 4, [0028] step 61, a sensor object data map created on the host vehicle (remote vehicle), and [0029] step 62 detailed data may be collected from V2V messages from remote vehicles (corresponding to the claimed ego vehicle), step 63, V2V object map is generated, and step 64, an object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying a particular vehicle in the environment as a transmitter of a message)).

Additionally, Nguyen et al. does not explicitly recite: 
determining, based on the assistance data, that a remedial action is needed;


However, Zeng et al. teaches the system as recited above, performing:
determining, based on the assistance data, that a remedial action is needed (see [0027] based on the tracking (which was based on the data in the V2V messages – an assistance data), an alert can be determined to be needed);
and modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle to execute the remedial action based on the assistance data (see [0016, 0027], the vehicle can actuate safety warnings, for example using a forward collision warning system (executing action of a vehicle component, for correcting driver behavior). See also supporting NPL reference “Wikipedia – Advanced driver-assistance systems,” a forward collision warning is a type of ADAS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Nguyen et al. to further perform vehicle identification of transmitting vehicles and collision avoidance functions, as is taught by Zeng et al., with the motivation of increasing the safety of the vehicle by enhancing vehicle awareness and allowing for identifying threat assessments to the vehicle (see Zeng et al. [0005]).

Regarding Claim 9, Nguyen et al. discloses the system of claim 8, wherein the additional identifying information includes one or more of an image to a left of the ego vehicle (see [0071] the detailed information can include left side camera data), an image to a right of the ego vehicle (see [0071] the detailed information can include right side camera data), or a description of a license plate number of the ego vehicle.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 10, Nguyen et al. does not explicitly recite the system of claim 8, wherein the remedial action is made to avoid a collision with the ego vehicle.

Zeng et al. teaches the system as recited above,
wherein the remedial action is made to avoid a collision with the ego vehicle (see [0016, 0027], based on the tracking of other vehicles (which includes the ego vehicle), the vehicle can actuate safety warnings, i.e. the remedial action of warning the driver takes place to avoid a collision if possible. See also supporting NPL reference “Wikipedia – Collision avoidance system,” p. 1, a collision avoidance system (also known as forward collision warning system) is used to prevent collisions).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 8.

Regarding Claim 11, Nguyen et al. discloses, wherein the V2X message (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 (as modified by Park et al. for V2X))  includes payload data that describes the ego vehicle (see [0071] the detailed information can include sensor data, heading speed, and geolocation, all data describing the ego vehicle and its environment), and the operation of the vehicle component is modified based on the payload data (see [0082] the operation of the computer to process and identify objects based on the detailed information).

Nguyen et al. does not explicitly recite the system of claim 8, wherein the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data.

However, Zeng et al. teaches the system as recited above, wherein:
the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data (see [0016] the redundancy of information improves accuracy of tracking [0030, 0032] of each other vehicle surrounding the host vehicle. That is, the assistance data (step 62) helps the host vehicle (corresponding the claimed remote vehicle) to know which vehicle is described by the payload data with a certainty which allows it to be distinguished from other vehicles in the area, which is an acceptable level for the purpose of tracking vehicles.).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 1.

Regarding Claim 12, Nguyen et al. further discloses wherein the assistance data describes a location of the ego vehicle allowing identification (see [0071, 0082]).

Nguyen et al. does not explicitly recite the system of claim 8, wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle.

However, Park et al. teaches the method as above,
wherein identification requires a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle (see [0322] identification at a lane level requiring 0.2m accuracy, substantially minus half a width of a typical roadway, and see supporting reference NPL Publication “Lane – Wikipedia” p. 1).
The motivation to combine Nguyen et al. and Park et al. was provided in the above rejection of Claim 1.

Regarding Claim 13, Nguyen et al. discloses wherein the request message is broadcast by the ego vehicle (see [0073] the common information (request message) being broadcast by ego vehicle 606), and the response message is unicast by the remote vehicle (see Figure 8, the request message being only between remote vehicle 610 to ego vehicle 606, i.e. unicast to a single recipient). 

Nguyen et al. does not explicitly recite the system of claim 8, wherein the V2X message is broadcast by the ego vehicle.

However, Zeng et al. teaches the system as recited above, 
wherein the additional identifying information message is broadcast by the ego vehicle (see [0018] the message allowing identification being broadcast).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 1.

Regarding Claim 14, Nguyen et al. discloses the system of claim 8, wherein the assistance data is generated by a sensor set of the ego vehicle (see [0071] the detailed information may include accelerometer, gyroscope, camera, lidar, and radar data).

Regarding Claim 15, Nguyen et al. discloses a computer program product comprising a non-transitory computer-readable storage medium (see [0057-0064] vehicles as entities with instructions in memory) that is operable to modify an operation of a vehicle component of a remote vehicle (see Figure 8, [0076-0077] vehicle 610 (a remote vehicle) can request and acquire detailed information, wherein detailed information [0082] allows identifying, processing, and/or comprehending events or objects (modification of a vehicle computer component)) based on a Vehicle-to-Vehicle (V2V) communication (see Figure 8, [0081-0083] using a V2V network), wherein the computer program product comprises instructions that, when executed by a processor of the remote vehicle, causes the processor to perform operations (see [0055-0064]) comprising:
receiving, by the remote vehicle, from the ego vehicle (see Figure 8, [0073] receiving by vehicle 610 (remote vehicle) a broadcast from vehicle 606 (ego vehicle) with common information) a request message inquiring what additional identifying information the remote vehicle needs (see [0071, 0073], the common information can include availability or advertisement of detailed information which can be requested, i.e. the broadcast acting as a request which inquires what additional data is needed) so that the remote vehicle has a capacity to identify the ego vehicle when the ego vehicle is among a plurality of other vehicles (see [0082] detailed information allows vehicles to identify objects in the space surrounding the vehicle, and see Figure 6, the ego vehicle 606 in the space surrounding remote vehicle 610 along with other vehicles);
transmitting, by the remote vehicle, to the ego vehicle a response message (see Figure 8, [0076] message 804 from remote vehicle 610 to ego vehicle 606) including response data that describes the additional identifying information (see [0076] indicating the type of detailed information being requested);
 (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 and received by remote vehicle 610).

Nguyen et al. further discloses the V2V messages may include geographic information (see [0071] GPS data in the common information or geolocation data in the detailed information) and that detailed information is used for identification of surrounding objects (see [0082]).

Nguyen et al. does not explicitly recite the operations based on a Vehicle-to-Everything (V2X) communication; and
determining, by an ego vehicle, that geographic information in a V2X message that is provided to the remote vehicle is not precise enough to identify the ego vehicle as a transmitter of a V2X message.

However, Park et al. teaches a system for vehicle communication (see Figures 8, 9, [0298-0299]), 
based on a Vehicle-to-Everything (V2X) communication (see Figure 8, [0158, 0308-0313] using V2X communications), and performing:
determining, by an ego vehicle (see [0309-0310] a present vehicle sharing data over V2X), that geographic information in a V2X message that is provided to the remote vehicle (see [0310] GPS information being sent) is not precise enough to identify the ego vehicle as a transmitter of a V2X message (see [0344-0345] messages can include accuracy of GPS data (data determined to be sent) and [0322] a GPS accuracy may be 2.5 to 10m, which is not precise enough for the 0.2m precision required to sense the present and other vehicle by lanes (identify vehicles in a lane-based manner)).
Nguyen et al. to use V2X messaging and to determine accuracy data as part of the position data, as is taught by Park et al., with the motivation of enhancing the robustness and flexibility of the vehicles to communicate with other platforms (see Park et al. [0158]) and providing for ways to improve precision of GPS information by sharing accuracy data (see Park et al. [0035]).


As above, Nguyen et al. discloses the additional information being needed for identification purposes (see [0082] and mapping above).

Nguyen et al. does not explicitly recite the additional identifying information being information remote vehicle needs:
so that the remote vehicle has a capacity to identify the ego vehicle as the transmitter of a V2X message.

However Zeng et al. teaches a system using vehicle messaging (see e.g. [0004]], Claim 1), wherein shared information is identifying information so that the remote vehicle has a capacity to identify the ego vehicle as the transmitter of a message (see Claim 1, Figures 1, 4, [0028] step 61, a sensor object data map created on the host vehicle (remote vehicle), and [0029] step 62 detailed data may be collected from V2V messages from remote vehicles (corresponding to the claimed ego vehicle), step 63, V2V object map is generated, and step 64, an object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying a particular vehicle in the environment as a transmitter of a message)).

Nguyen et al. does not explicitly recite:
determining, based on the assistance data, that a remedial action is needed; and
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle to execute the remedial action based on the assistance data.

However, Zeng et al. teaches the system as recited above, performing:
determining, based on the assistance data, that a remedial action is needed (see [0027] based on the tracking (which was based on the data in the V2V messages – an assistance data), an alert can be determined to be needed);
and modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle to execute the remedial action based on the assistance data (see [0016, 0027], the vehicle can actuate safety warnings, for example using a forward collision warning system (executing action of a vehicle component, for correcting driver behavior). See also supporting NPL reference “Wikipedia – Advanced driver-assistance systems,” a forward collision warning is a type of ADAS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Nguyen et al. to further perform vehicle identification of transmitting vehicles and collision avoidance functions, as is taught by Zeng et al., with the motivation of increasing the safety of the vehicle by enhancing vehicle awareness and allowing for identifying threat assessments to the vehicle (see Zeng et al. [0005]).

Regarding Claim 16, Nguyen et al. discloses the computer program product of claim 15, wherein the additional identifying information includes one or more of an image to a left of the ego  (see [0071] the detailed information can include left side camera data), an image to a right of the ego vehicle (see [0071] the detailed information can include right side camera data), or a description of a license plate number of the ego vehicle.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 17, Nguyen et al. does not explicitly recite the computer program product of claim 15, wherein the remedial action is made to avoid a collision with the ego vehicle.

Zeng et al. teaches the system as recited above,
wherein the remedial action is made to avoid a collision with the ego vehicle (see [0016, 0027], based on the tracking of other vehicles (which includes the ego vehicle), the vehicle can actuate safety warnings, i.e. the remedial action of warning the driver takes place to avoid a collision if possible. See also supporting NPL reference “Wikipedia – Collision avoidance system,” p. 1, a collision avoidance system (also known as forward collision warning system) is used to prevent collisions).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 15.
Regarding Claim 18, Nguyen et al. discloses wherein the V2X message (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 (as modified by Park et al. for V2X)) includes payload data that describes the ego vehicle (see [0071] the detailed information can include sensor data, heading speed, and geolocation, all data describing the ego vehicle and its environment), and the operation of the vehicle component is modified based on the payload data (see [0082] the operation of the computer to process and identify objects based on the detailed information).

Nguyen et al. does not explicitly recite the computer program product of claim 15, wherein the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data.

However, Zeng et al. teaches the system as recited above, wherein:
the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data (see [0016] the redundancy of information improves accuracy of tracking [0030, 0032] of each other vehicle surrounding the host vehicle. That is, the assistance data (step 62) helps the host vehicle (corresponding the claimed remote vehicle) to know which vehicle is described by the payload data with a certainty which allows it to be distinguished from other vehicles in the area, which is an acceptable level for the purpose of tracking vehicles.).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 1.
Regarding Claim 19, Nguyen et al. further discloses wherein the assistance data describes a location of the ego vehicle allowing identification (see [0071, 0082]).
Nguyen et al. does not explicitly recite the computer program product of claim 15, wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle.

However, Park et al. teaches the method as above, 
identification requires location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle (see [0322] identification at a lane level requiring 0.2m accuracy, substantially minus half a width of a typical roadway, and see supporting reference NPL Publication “Lane – Wikipedia” p. 1).
The motivation to combine Nguyen et al. and Park et al. was provided in the above rejection of Claim 15.
Regarding Claim 20, Nguyen et al. discloses wherein the request message is broadcast by the ego vehicle (see [0073] the common information (request message) being broadcast by ego vehicle 606), the response message is unicast by the remote vehicle (see Figure 8, the request message being only between remote vehicle 610 to ego vehicle 606, i.e. unicast to a single recipient). 

Nguyen et al. does not explicitly recite the computer program product of claim 15, wherein the V2X message is broadcast by the ego vehicle.

However, Zeng et al. teaches the system as recited above, 
wherein the additional identifying information message is broadcast by the ego vehicle (see [0018] the message allowing identification being broadcast).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 15.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20090271112-A1 teaches subject matter including matching of positions of ego vehicles to positions provided in V2V messages (see e.g. [0016]).
US-20120101681-A1 teaches subject matter including assigning detected objects as V2V objects (see e.g. [0040]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                 

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619